Per Curiam.

R. C. 3745.04, which provides for appeals to the Environmental Board of Review from actions of the Director of Environmental Protection, provides, in pertinent part:
“The filing of an appeal does not automatically suspend or stay execution of the action appealed from. Upon application by the appellant the board may suspend or stay such execution pending immediate determination of the appeal without interruption by continuances, other than for unavoidable circumstances.” .
. . In its ruling denying relator’s motion fpr immediate determination of the appeal without interruption by continuances, the board concluded that the expiration, of the term of .one of its members and the deliberations and issuance of opinions with respect to previously heard appeals cqnstituted “unavoidable circumstances” within the “spirit and intent” of that language as employed in R. C. 3745.04. In its answer, respondent board specified as an additional “unavoidable circumstance” the unavailability, before October 25, 1976, of its own expert witness on coke battery pollution technology.
■ The language of R. C. 3745.04, providing that there should be an “immediate determination of. the appeal without- interruption by continuances,’.’ where an appeal is filed with the Environmental Board .of .Review, and an order is issued staying the-action of the Director, o.f Environmental Protection,-evinces a legislative intent that in such instances thé appeal is to proceed without delay.
It is the conclusion of this court that mandamus is an appropriate remedy in this cause (State, ex rel. Pressley, v. Indus. Comm. [1967], 11 Ohio. St. 2d 141), and that-the reasons given by the respondent board for denying rela*41tor’s motion for immediate determination of the appeal in question neither individually ñor collectively constitute “unavoidable circumstances” which excuse compliance with the mandate of R. C. 3745.04 requiring’ “immediate determination of the appeal.”

Writ allowed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. -BROwn and P. Bbown, JJ., concur.